Citation Nr: 0208610	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of excision of a carbuncle, to include a scar of 
the neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a noncompensable evaluation for 
service-connected scar excision of carbuncle from the neck.  
The veteran subsequently perfected this appeal.

In May 1999, the Board remanded this case for additional 
development.  The Board noted that at the June 1998 hearing, 
the veteran testified that he developed muscle spasms, nerve 
damage and arthritis of the neck, secondary to his service-
connected scar of the neck.  The Board interpreted this 
testimony as a reasonably raised claim of entitlement to 
service connection for these conditions and determined this 
claim to be inextricably intertwined with the issue currently 
on appeal.  The RO was requested to develop and adjudicate 
this issue.

On review of the record, it appears that the RO developed the 
claim as requested but that a formal rating decision was not 
issued.  In connection with the veteran's claim for an 
increased evaluation, the April 2002 supplemental statement 
of the case (SSOC) discussed the medical opinions regarding 
the etiology of the veteran's cervical spine disability, 
effectively determining that the veteran's cervical spine 
disability was not related to the veteran's scar.  As such, 
the Board concludes that the RO has substantially complied 
with the requirements of the May 1999 remand and further 
remand is not required.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The residuals of excision of a carbuncle are manifested by 
a small non-disfiguring scar on the neck that is 
productive of tenderness in the area of the scar.  There 
is no loss of function of the neck related to the 
veteran's scar.

3. The veteran has not submitted evidence tending to show 
that his service-connected disability is unusual, requires 
frequent hospitalization, or causes marked interference 
with employment.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for 
residuals of excision of a carbuncle are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 1997 
rating decision, the January 1998 rating decision, the 
January 1998 statement of the case (SOC), the July 1998 SSOC, 
and the April 2002 SSOC, of the requirements for an increased 
evaluation under Diagnostic Code 7800.  The Board 
acknowledges the veteran was not apprised of all potentially 
applicable diagnostic codes.  Notwithstanding, argument based 
on Diagnostic Code 7804 has been advanced by the veteran's 
representative.  In November 2001, the veteran was informed 
of the enactment of the VCAA.  Consequently, the Board 
concludes that the veteran has been adequately informed of 
the evidence needed to substantiate his claim. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In May 
1999, the RO requested the veteran to identify the names of 
providers who had treated him for any neck disability.  The 
veteran responded indicating he received VA treatment in 1946 
and that he also went to several chiropractors, most of who 
were deceased.  VA treatment records from 1946 were not 
obtained; however, as the current level of disability is at 
issue, records from 1946 are not probative.  Thereafter, in 
September 1999, the veteran identified private treatment for 
his neck and these records were not requested.  In the July 
2002 informal hearing presentation, the veteran's 
representative requested that the claim not be delayed by 
obtaining additional evidence if a favorable decision could 
be made.  Therefore, in light of the favorable decision to 
grant a compensable evaluation, the Board finds that a remand 
solely to obtain these records is not necessary.  

The veteran was also provided VA examinations in January 1998 
and September 1999.  An addendum to the September 1999 
examination was provided in February 2002.  The Board 
acknowledges the representative's argument that the September 
1999 examination and subsequent addendum are inadequate for 
rating purposes.  On review, the examination report clearly 
sets forth all physical findings and the addendum 
sufficiently responds to the questions posed in the May 1999 
remand.  As such, the Board finds the examination to be 
adequate.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service medical records establish that in October 1944, the 
veteran presented with a carbuncle which was opened by a 
Pharmacist Mate on his ship.  The drainage eventually ceased 
and the veteran was returned to duty.  The veteran was 
originally granted service connection in February 1950 for 
"[s]car, neck, asymptomatic, residuals of carbuncle in 
service" and assigned a noncompensable evaluation effective 
December 7, 1949.  In April 1997, the veteran requested an 
increased evaluation.

The veteran underwent a VA examination in January 1998.  The 
veteran reported that during service he developed a large 
carbuncle on the right side of his neck that was excised and 
drained.  He reported going to VA for complaints of neck pain 
in 1946 and that the physician stated he did not want to 
operate because it might damage some nerves.  Since that time 
he has had bilateral neck pain, primarily on the right.  In 
1987 he developed severe neck spasm which required physical 
therapy and a cervical collar.  Current complaints included 
the inability to rotate his head from side-to-side and also 
pain in both sides of his neck.  Shirt collars irritate his 
neck.  

Physical examination revealed a circular scar approximately 
.4 cm located over the C3-4 area.  The skin surrounding this 
area (2 x 3 cm) was somewhat thickened to palpation 
suggesting intradermal scarring but there was no adherence to 
underlying tissues and the skin was freely moveable.  Skin in 
this area was slightly more pigmented but this was not 
disfiguring.  X-ray of the cervical spine revealed localized 
spondylosis with muscle spasm.  Diagnosis was small non-
disfiguring scar right side of neck from the previous 
incision and drainage and cervical arthritis.

A RO hearing was held in June 1998.  The veteran testified 
that he is unable to keep his head straight due to muscle 
spasm in the neck.  He feels that his cervical spine problems 
are related to the cut on his neck and muscle spasms.  He 
reported that the carbuncle was lanced during service which 
left scar tissue.  He has had a lump on his neck ever since.  
The veteran contends that the lump puts pressure on the 
nerves in his neck.  He reported that another doctor 
recommended leaving the lump alone because to remove it may 
damage nerves.  The scar is tender at times and the area 
around it breaks out and causes itching.  The scar is smaller 
than it was originally.  The veteran takes arthritis 
medication.  

The veteran underwent another VA examination in September 
1999.  The veteran has not had any additional carbuncles on 
his neck since service but has been complaining of neck pain 
for many years.  He cannot separate the arthritic condition 
from the incision and drainage of the carbuncle.  He reports 
that the pain involves the whole neck and right side of face.  
It is constant and everyday.  Occasionally, he gets 
headaches.  He denied any injury or surgery to the cervical 
spine.  He has pain when turning his neck and it feels stiff 
and crooked.  He has seen a chiropractor for adjustments.
 
On physical examination, the veteran's posture showed 
moderate scoliosis or angulation of the cervical spine with 
his neck bent over to the left.  There was mild spasm in the 
muscles of the base of the neck but no tenderness except in 
the scar area of the neck.  The scar was in the middle of the 
back of the neck, approximately 1-1/2 inches in length.  It was 
well healed and difficult to see.  The skin in the area of 
the scar was thick with fine induration and there was no 
redness, discharge or significant disfiguration.  The skin 
around the scar was wrinkled and thick and it could be felt 
on palpation.  Range of motion of cervical spine was as 
follows: Flexion forward to 30 degrees; extension backward to 
25 degrees; lateral flexion to 25 degrees; and rotation 
bilaterally to 35 degrees.  The veteran complained of 
discomfort and there was obvious difficulty in doing the 
rotation and lateral flexion.  Assessment was status post 
carbuncle on the back of the neck, excised and drained, with 
residual scar, and spondylosis of the cervical spine with 
spurring and scoliosis with muscle spasm.  Regarding the 
etiology of the neck pain, the examiner stated the following:

The most likely etiology of the neck pain 
is the arthritic changes noted on the 
cervical spine X-ray.  We could only 
speculate about the added effect of the 
service connected scar to the veteran's 
cervical condition.  

In February 2002, the veteran's claims folder and record was 
reviewed and the examiner responded to the questions posed in 
the May 1999 remand.  He indicated that it was unlikely that 
the veteran developed a chronic cervical spine disorder 
during active duty.  Regarding whether he developed a 
cervical spine disorder as a result of his scar or whether 
the scar made any cervical spine disorder worse, the examiner 
stated that "there is no finding of a likely relation and so 
any relation between the scar and the cervical spine disorder 
or the worsening of such a disorder cannot be established 
without the resort to speculation."

The veteran contends that the current noncompensable 
evaluation does not adequately reflect the severity of his 
service-connected residuals.  The veteran further contends 
that he is entitled to a 10 percent evaluation for a tender 
and painful scar.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with VA's rating schedule, the RO evaluated the 
veteran's scar pursuant to Diagnostic Codes 7819-7800.  New 
growths, benign, skin, are to be rated as scars, 
disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2001).  

Disfiguring scars of the head, face or neck are rated as 
follows: slight (0 percent); moderate, disfiguring (10 
percent); severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles (30 
percent); and complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement (50 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001).  The VA examinations of record have 
characterized the veteran's neck scar as small and non-
disfiguring.  There is no evidence of moderate disfigurement 
and a compensable evaluation is not warranted under this 
provision.

In addition to a disability evaluation for disfiguring scars, 
disability evaluations are available for scars that are 
poorly nourished with repeated ulceration; are tender and 
painful on objective demonstration; or cause limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

In considering the severity of the veteran's disability, and 
resolving all reasonable doubt in his favor, the Board finds 
that his disability more closely approximates a 10 percent 
evaluation under Diagnostic Code 7804.  See 38 C.F.R. 
§§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2001).  The 
veteran has testified that his scar is tender and painful and 
the September 1999 VA examination noted tenderness in the 
scar area on the neck.  The Board notes that a 10 percent 
evaluation is the maximum schedular evaluation available 
under both Diagnostic Codes 7803 and 7804 and therefore, an 
evaluation in excess of 10 percent is not available under 
either of these provisions. 

An evaluation in excess of 10 percent is also not warranted 
under Diagnostic Code 7805 based on limitation of function of 
the neck.  Medical evidence of record indicates that the 
veteran has a cervical spine disability, characterized as 
cervical spine arthritis.  The Board acknowledges the 
veteran's testimony that he suffers from neck pain and muscle 
spasm, which he believes is related to the carbuncle excision 
during service.  The veteran, however, is not competent to 
establish a relationship between any current disability and 
the carbuncle excision during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).  

The medical evidence of record establishes that the most 
likely etiology of the veteran's neck pain is arthritic 
changes and there is no finding of a likely relation between 
the scar and any cervical spine disability.  Accordingly, the 
evidence of record is against a finding that any limitation 
of function of the neck is related to the veteran's scar.
 
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
disability and there is no indication of a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

A 10 percent evaluation for residuals of excision of a 
carbuncle, to include a scar of the neck, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

